ISSUER FREE WRITING PROSPECTUS Filed Pursuant to Rule 433 Registration Statement No. 333-177923 Dated January 10, 2012 JPMorgan Chase & Co. Contingent Absolute Return Autocallable Optimization Securities Linked to the common stock of Freeport-McMoRan Copper & Gold Inc. due on or about January 28, 2013 Linked to the common stock of Citigroup Inc. due on or about January 28, 2013 Linked to the common stock of Apple Inc. due on or about January 28, 2013 Investment Description Contingent Absolute Return Autocallable Optimization Securities are unsecured and unsubordinated debt securities issued by JPMorgan Chase & Co. (JPMorgan Chase) (each, a Security and collectively, the Securities) linked to the performance of the common stock of a specific company (the Underlying Stock). The Securities are designed for investors who believe that the price of the applicable Underlying Stock will remain flat or increase during the term of the Securities, or not close below the applicable Trigger Price on the Final Valuation Date. If the applicable Underlying Stock closes at or above the applicable Initial Share Price (subject to adjustments, in the sole discretion of the calculation agent, in the case of certain corporate events described in the accompanying product supplement no. UBS-3-II under General Terms of Securities  Anti-Dilution Adjustments) on any Observation Date, JPMorgan Chase will automatically call the Securities and pay you a Call Price equal to the principal amount per Security plus a Call Return. The Call Return increases the longer the Securities are outstanding. If by maturity the Securities have not been called and the closing price of one share of the applicable Underlying Stock closes at or above the applicable Trigger Price on the Final Valuation Date, JPMorgan Chase will repay the principal amount plus pay you a return at maturity equal to the absolute value of the percentage decline in the price of the applicable Underlying Stock from the Trade Date to the Final Valuation Date (the Contingent Absolute Return). If by maturity the Securities have not been called and the applicable Underlying Stock closes below the applicable Trigger Price on the Final Valuation Date, the Contingent Absolute Return will not apply and JPMorgan Chase will repay less than the principal amount, if anything, resulting in a loss that is proportionate to the decline in the price of the applicable Underlying Stock from the Trade Date to the Final Valuation Date. Investing in the Securities involves significant risks. The Securities do not pay interest. You may lose some or all of your principal amount. The Contingent Absolute Return, and any contingent repayment of principal, apply only if you hold the Securities to maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. If JPMorgan Chase were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Call Return: JPMorgan Chase will automatically call the Securities for a Call Price equal to the principal amount plus a Call Return if the closing price of the applicable Underlying Stock on any Observation Date is equal to or greater than the applicable Initial Share Price. The Call Return increases the longer the Securities are outstanding. If the Securities are not called, investors will have the potential for downside equity market risk at maturity. q Contingent Absolute Return at Maturity: If by maturity the Securities have not been called and the price of the applicable Underlying Stock closes at or above the applicable Trigger Price on the Final Valuation Date, JPMorgan Chase will repay the principal amount plus pay the Contingent Absolute Return. If the price of the applicable Underlying Stock closes below the applicable Trigger Price on the Final Valuation Date, the Contingent Absolute Return will not apply and JPMorgan Chase will repay less than the principal amount, if anything, resulting in a loss that is proportionate to the decline in the price of the applicable Underlying Stock from the Trade Date to the Final Valuation Date. The Contingent Absolute Return, and any contingent repayment of principal, apply only if you hold the Securities until maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. Key Dates Trade Date 1 January 20, 2012 Settlement Date 1 January 25, 2012 Observation Dates 2 Quarterly (see page 4) Final Valuation Date 2 January 22, 2013 Maturity Date 2 January 28, 2013 1 Expected. In the event that we make any change to the expected Trade Date and Settlement Date, the Observation Dates, the Final Valuation Date and the Maturity Date will be changed so that the stated term of the Securities remains the same. 2 Subject to postponement in the event of a market disruption event and as described under Description of Securities  Call Feature and Description of Securities  Payment at Maturity in the accompanying product supplement no. UBS-3-II NOTICE TO INVESTORS: THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. JPMORGAN CHASE IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES CAN HAVE DOWNSIDE MARKET RISK SIMILAR TO THE APPLICABLE UNDERLYING STOCK. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF JPMORGAN CHASE. YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND OR ARE NOT COMFORTABLE WITH THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER KEY RISKS BEGINNING ON AND UNDER RISK FACTORS BEGINNING ON PAGE PS-6 OF THE ACCOMPANYING PRODUCT SUPPLEMENT NO. UBS-3-II BEFORE PURCHASING ANY SECURITIES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR SECURITIES. YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT IN THE SECURITIES. Security Offering This free writing prospectus relates to three (3) separate Security offerings. Each issuance of offered Securities is linked to one, and only one, Underlying Stock. You may participate in any of the three (3) Security offerings or, at your election, in two or more of the offerings. This free writing prospectus does not, however, allow you to purchase a Security linked to a basket of some or all of the Underlying Stocks described below. The Securities are offered at a minimum investment of $1,000 in denominations of $10 and integral multiples thereof. Each of the three Security offerings is linked to the common stock of a different company, and each of the three Security offerings has a different Call Return rate, Initial Share Price and Trigger Price, each of which will be determined on the Trade Date. The performance of each Security offering will not depend on the performance of any other Security. Underlying Stock Call Return Rate Initial Share Price Trigger Price* CUSIP ISIN Common Stock of Freeport-McMoRan Copper & Gold Inc. 14% to 18% per annum $ 65% of the Initial Share Price 48126B566 US48126B5663 Common Stock of Citigroup Inc. 17% to 21% per annum $ 60% of the Initial Share Price 48126B574 US48126B5747 Common Stock of Apple Inc. 10% to 13% per annum $ 80% of the Initial Share Price 48126B582 US48126B5820 * The Trigger Price for each Underlying Stock may be rounded up to the nearest cent. See Additional Information about JPMorgan Chase & Co. and the Securities in this free writing prospectus. Each Security we are offering will have the terms specified in the prospectus dated November 14, 2011, the prospectus supplement dated November 14, 2011, product supplement no. UBS-3-II dated January 10, 2012 and this free writing prospectus. The terms of the Securities as set forth in this free writing prospectus, to the extent they differ or conflict with those set forth in product supplement no. UBS-3-II, will supersede the terms set forth in product supplement no. UBS-3-II. In particular, please refer to Additional Terms Specific to the Securities in this free writing prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this free writing prospectus or the accompanying prospectus, prospectus supplement and product supplement no. UBS-3-II. Any representation to the contrary is a criminal offense. Price to Public(1) Fees and Commissions(2) Proceeds to Us Offering of Securities Total Per Security Total Per Security Total Per Security Securities Linked to the Common Stock of Freeport-McMoRan Copper & Gold Inc. $10 $0.15 $9.85 Securities Linked to the Common Stock of Citigroup Inc. $10 $0.15 $9.85 Securities Linked to the Common Stock of Apple Inc. $10 $0.15 $9.85 The price to the public includes the estimated cost of hedging our obligations under the Securities through one or more of our affiliates, which includes our affiliates expected cost of providing such hedge as well as the profit our affiliates expect to realize in consideration for assuming the risks inherent in providing such hedge.
